Citation Nr: 0207325	
Decision Date: 07/05/02    Archive Date: 07/10/02

DOCKET NO.  97-30 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than May 14, 1996, 
for the grant of a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean
INTRODUCTION

The appellant had active service from August 1959 to June 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In October 1997, a hearing was held at the 
RO before a Hearing Officer; and in August 1998, the 
appellant was afforded a hearing before the undersigned in 
Washington, D.C.  Transcripts of both hearings are of record.  

The Board initially denied the claim seeking an earlier 
effective date for a TDIU in an appellate decision dated in 
November 1998.  Subsequently, an appeal was initiated to the 
U.S. Court of Appeals for Veterans Claims (the Court).  In 
April 2001, VA filed an unopposed motion to vacate the 
Board's decision and remanded the matter for readjudication 
in light of the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By Order 
of the Court dated April 19, 2001, VA's motion was granted; 
the November 1998 decision of the Board was vacated, and the 
appeal was remanded to the Board.  The Court did not retain 
jurisdiction over this matter.  

In September 2001, the Board wrote to the appellant and his 
representative offering them the opportunity to submit 
additional evidence and argument in support of the appeal.  
In May 2002, the representative submitted a Written Brief to 
the Board in which additional arguments are presented.  

At his personal hearing before the undersigned sitting at the 
Board in Washington, D.C., in August 1998, the appellant and 
his representative appeared to attempt to raise the issue of 
whether unappealed rating decisions prior to 1997 were 
clearly and unmistakably erroneous (CUE) in failing to assign 
a 60 percent evaluation for the service-connected 
pancreatitis and to grant a total disability rating for 
unemployability due to service-connected disabilities because 
there has been evidence in the record since service discharge 
to support increased evaluations and a grant of a total 
rating, to include his assignment to the temporary disabled 
list in service and his award of Social Security 
Administration (SSA) disability benefits soon after service 
discharge.  However, the Board notes that in order to 
reasonably raise a valid claim of CUE, "there must be some 
degree of specificity as to what the alleged error is and, 
unless it is the kind of error ... that, if true, would be CUE 
on its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
The veteran must assert more than a disagreement as to how 
the facts were weighed and evaluated.  Russell v. Principi, 3 
Vet. App. 310, 313 (1992).  The appellant has not yet met the 
above test, since his stated disagreement with the prior 
final rating actions only involves how the facts were weighed 
and evaluated;  accordingly, the Board concludes that a claim 
of CUE in prior final rating decisions has not been raised as 
of the present time.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable determination of the issue on appeal has been 
obtained by the RO.  

2.  The appellant's claim for increased evaluations for the 
service-connected disabilities was received by VA on May 14, 
1996, and clinical evidence of total disability was shown on 
VA examinations in February 1997.  


CONCLUSION OF LAW

The requirements for an effective date prior to May 14, 1996, 
for the award of a total disability rating due to service-
connected disabilities have not been met.  38 U.S.C.A. 
§§ 5101, 5110 (West 1991); 38 C.F.R. § 3.158(b)(2) (1984-86); 
38 C.F.R. §§ 3.151, 3.155, 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, after the issuance of the 
Board decision in November 1998, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001)(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The Board will assume, for the purposes of this 
decision, that the liberalizing provisions of the VCAA and 
the implementing regulations are applicable to the present 
appeal, although recent decisions by the U.S. Court of 
Appeals for the Federal Circuit provide room for some doubt 
on this question.  See Dyment v. Principi, No. 00-7075, 2002 
U.S. App. LEXIS 7606 (Fed. Cir. Apr. 24, 2002) and 
Bernklau v. Principi, No. 00-7122, 2002 U.S. App. LEXIS 9516 
(fed. Cir. May 20, 2002).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The current record reflects that the RO has informed the 
appellant in this case of the evidence and information needed 
to substantiate the claim through letters, the statement of 
the case and supplements thereto.  In addition, the RO has 
obtained all identified medical evidence pertinent to the 
claim and has afforded the appellant appropriate VA 
examinations.  Neither the appellant nor his representative 
has identified any additional evidence or information which 
could be obtained to substantiate the claim, and the Board is 
also unaware of any outstanding evidence or information that 
could be obtained to substantiate the claim.  

In sum, the facts pertinent to this claim have been properly 
developed, and no further action is required to comply with 
the VCAA or the implementing regulations.  A remand to 
implementing afford the RO an opportunity to consider the 
claim in light of the VCAA and the implementing regulations 
would only serve to further delay resolution of the present 
claim with no benefit flowing to the appellant.  Accordingly, 
the Board will address the merits of the claim.  

II.  Factual Background

The appellant was relieved from active duty and placed upon 
the temporary disability retired list in June 1983 due to 
physical disabilities.  Special Order No. AC-7237, dated 
June 1, 1983, indicates that the appellant's disabilities 
were rated by the service department as 40 percent disabling.  

By rating action dated in August 1983, service connection was 
granted for diabetes mellitus with retinopathy, pancreatitis 
with duodenal ulcer, hypertension, and chronic prostatitis, 
with a combined disability rating of 40 percent, effective 
from June 22, 1983, the day following the appellant's 
separation from active service.  By letter dated August 17, 
1983, the appellant was informed of the terms and conditions 
of his award and of his right to appeal any aspect of this 
initial determination.  He did not initiate an appeal from 
this determination within one year; and this determination 
therefore became final.  See 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1983).  

By unappealed rating action dated in October 1983, service 
connection was also granted for bilateral high frequency 
sensorineural hearing loss, noncompensably rated from 
June 22, 1983.  In a subsequent unappealed rating action in 
May 1984, the combined disability rating for the service-
connected disabilities was increased to 50 percent, 
retroactively effective from June 22, 1983.  

On January 14, 1985, the appellant wrote to the Baltimore RO 
in connection with an educational overpayment which had been 
assessed against him.  He excused his delay in writing 
concerning this matter by explaining that he was hospitalized 
(for the 16th time in six years) and unable to correspond 
earlier.  In this letter, the appellant did not specify the 
disabilities which required hospital care, nor did he 
indicate an intention to seek increased ratings for any of 
the service-connected disabilities.  

In April 1985, in connection with a claim by the appellant 
for additional benefits for a dependent parent, the RO 
received a copy of an October 1984 letter by the appellant 
addressed, "To: Whome [sic] it may concern" and requesting 
a dependent identification card for his mother.  In this 
letter, he referred to his disability retirement from 
military service and to a limited ability to hold full-time 
employment.  He did not express any intention to seek 
increased VA disability benefits in this letter.  His request 
for a dependent ID card was subsequently granted by the 
service department (not VA) in November 1994.  

On June 4, 1985, A. Surmak, M.D., wrote to a judge in 
Baltimore (not to VA) certifying that the appellant was 
receiving treatment at a private medical facility for some of 
his service-connected disabilities.  Dr. Surmak further 
stated that, "in my judgment, he [the appellant] is not able 
to be normally or regularly employed."  No further specifics 
or clinical findings were included in this letter, a copy of 
which was received by the Baltimore RO on June 28, 1985.  

Following an official VA examination of the appellant in June 
1985, the combined disability rating for the service-
connected disabilities was reduced to 40 percent, effective 
from January 1986.  This was accomplished by an unappealed 
rating action dated in October 1985.  Consequently, Dr. 
Surmak's assertions concerning the appellant's employability 
were not confirmed on official examination at that time.  See 
38 C.F.R. § 3.158(b)(2) (1984-86).  

In July 1985, an Administrative Law Judge of the Social 
Security Administration (SSA) determined that the appellant 
was disabled for SSA purposes beginning on June 22, 1983 (the 
day following his separation from active service).  The 
appellant did not notify VA of this determination until June 
1996.  

In February 1986, the appellant was permanently retired by 
the service department with a 100 percent disability rating, 
effective in March 1986.  A copy of Special Order No. ACD-750 
setting forth this information was not submitted by the 
appellant until approximately May 1997.  The appellant had 
previously mentioned this action by the service department in 
a written statement dated in July 1988, but he did not 
include a copy of the relevant Special Order, and he made it 
clear at that time that he was not seeking to quibble with 
VA's disability determinations.  

Following an official examination of the appellant in April 
1989, the combined 40 percent rating for the service-
connected disabilities was confirmed and continued by 
unappealed rating action dated in May 1989.  The same ratings 
and combined rating were again continued following a series a 
VA hospitalizations in 1990 and 1991 by further unappealed 
rating actions dated in May 1990 and June 1991.  

Magnetic Resonance Imaging (MRI) studies in October 1995 at 
the Portsmouth Naval Medical Center confirmed the presence of 
a congenital stenosis of the cervical spine.  

On May 14, 1996, a claim seeking increased evaluations for 
the service-connected disabilities was received.  

Medical treatment records dating from 1994-96 from the 
Portsmouth Naval Medical Center were received in June 1996.  
These reflect treatment for cardiac and other problems and 
for complaints of right arm and shoulder pain.  In March 
1996, it was noted that the appellant had diabetes mellitus 
without retinopathy.  Follow-up treatment for diabetes is 
also documented.  No information concerning the appellant's 
employability is reflected by these medical records.  
In July 1996, extensive material (currently consisting of 
Volume 2 of the claims file) was received from the SSA, 
including (for the first time) private medical treatment 
records dating from 1986 by Dr. Surmak and others.  None of 
this material dates from one year prior to May 14, 1996.  

VA outpatient treatment records were received in January 
1997.  These include a report dated May 7, 1996, which 
indicates that the appellant had type II diabetes mellitus 
without diabetic nephropathy.  Evaluation for chronic renal 
failure was requested in April 1996.  No information 
concerning the appellant's employability is reflected by 
these medical records.  

Following VA examinations of the appellant in February 1997, 
a May 1997 rating action granted service connection for 
chronic renal failure (rated 30 percent disabling), 
degenerative joint disease of C5-6 (rated 10 percent 
disabling), and lumbosacral strain (rated 10 percent 
disabling), and the rating for diabetes was increased from 
20 percent to 60 percent.  This resulted in a combined 
80 percent rating for the service-connected disabilities.  
All of these actions were made effective from the date of 
claim, May 14, 1996.  

Since the appellant now satisfied (for the first time) the 
schedular requirements for a TDIU (see 38 C.F.R. § 4.16), the 
RO wrote to the appellant in June 1996 inviting him to file a 
claim for a TDIU.  The formal application (VA Form 21-8940) 
was received on June 18, 1996, and included the information 
(again for the first time) that the appellant had never held 
a job since his discharge from active service in 1993.  A 
June 1997 rating action then granted a TDIU, effective from 
May 14, 1997, and the present appeal ensued.  

III.  Legal Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155(a).  

In general, the effective date of an award based upon a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

The effective date of an award of increased disability 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date; 
otherwise, it is the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

IV.  Analysis

The RO has generously determined that the appellant's 
successful TDIU claim dated from May 14, 1996.  It has been 
argued that the appellant's letter of January 14, 1985, or 
October 18, 1984, (received April 22, 1985) qualifies as an 
informal claim seeking a TDIU which was continuously open 
until the TDIU was granted in 1997.  The Board cannot agree.  
Neither of these written communications by the appellant 
reflects any intention on his part to pursue a claim for a 
TDIU, and neither written communication exhibits any intent 
on his part to seek increased compensation benefits from VA, 
either.  In the absence of some indication of such an intent 
by the appellant, these letters cannot qualify as informal 
claims under 38 C.F.R. § 3.155(a).  It is also relevant that 
the October 1984 letter was not even addressed to VA.  

Even though it was not addressed to VA, the June 1986 letter 
by Dr. Surmak (asserting that the appellant was "not able to 
be normally or regularly employed") might qualify under 
current criteria as an informal claim for a TDIU, but under 
the relevant criteria in effect at the time, benefits could 
not be awarded unless Dr. Surmak's statement was verified by 
an official examination of the appellant.  The veteran was 
provided official examinations in June 1985.  Based upon the 
results of those examinations, the RO reduced the appellant's 
combined rating from 50 percent to 40 percent.  The combined 
evaluation of 40 percent did not satisfy the schedular 
criteria for consideration of a TDIU in 1986.  In so rating 
the service-connected disabilities and in failing to refer 
the case for extra-schedular consideration, the RO 
essentially determined that the official examinations did not 
verify Dr. Surmak's statement.  The veteran did not appeal 
this determination.  Furthermore, having so rated the 
service-connected disabilities and in the absence any 
evidence or assertion of the exceptional or unusual 
disability picture required for extra-schedular referral, the 
RO lacked the authority to proceed with further consideration 
of a TDIU at that time.  Accordingly, the Board has concluded 
that a claim seeking a TDIU was not filed prior to May 14, 
1996, in this case.  

It is significant that, under the controlling effective date 
regulations, even in the event that the evidence as a whole 
were to demonstrate the existence of total disability back to 
the appellant's separation from active service in 1983, as he 
contends, or even back to the service department's grant of a 
100 percent rating (although under different criteria) in 
1986, an effective date earlier than the date of claim, 
May 14, 1996, would not be warranted in this case under 
38 C.F.R. § 3.400(o)(2).  Harper v. Brown, 10 Vet. App. 125, 
126-27 (1997).  Only if it is factually ascertainable that an 
increase in disability occurred sometime between May 14, 
1995, and the date of claim on May 14, 1996, could an earlier 
effective date be assigned in this case.  

The clinical evidence on file dated within a year prior to 
May 14, 1996, consists of VA and Naval Department treatment 
records.  It was noted in Naval Department records for March 
1996 that the veteran had diabetes mellitus without 
retinopathy.  According to a VA outpatient record dated May 
7, 1996, the veteran had type II diabetes mellitus without 
diabetic nephropathy and had controlled arterial 
hypertension.  There is no indication in these records that 
the veteran was rendered unemployable due to his service-
connected disabilities.  The first evidence dating from after 
May 14, 1995, to show that the veteran's service-connected 
disabilities were severe enough to render him unemployable 
consists of reports of VA examinations in February 1997.  
Since the record reflects that the veteran's claim for a 
total rating based upon unemployability was not received 
prior to May 14, 1996, and since there is no indication in 
the record that the veteran became unemployable due to 
service-connected disabilities within the one year period 
prior to May 14, 1996, an earlier effective date for the 
total rating based upon unemployability is not in order.  

With respect to the argument that VA should have informed the 
appellant of his eligibility for a total rating, the Board 
notes that VA does not have a duty to provide veterans with 
personal notice of their eligibility for VA benefits.  See 
Hill v. Derwinski, 2 Vet. App. 451 (1991).  








	(CONTINUED ON NEXT PAGE)



ORDER

The appeal for an effective date earlier than May 14, 1996, 
for a total disability evaluation based on unemployability 
due to service-connected disabilities is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

